DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The proposed amendments submitted 08/16/2021 have been entered. Claims 1-3, 10-12, 15, and 16 are currently pending. Claims 4-9, 13, and 14 have been cancelled from consideration. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 10-12, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over US 4865525 (Kern) in view of US 2011/0114064 (Akita hereinafter).
Regarding claim 1, Kern teaches a metering pump (Figure 3 with Column 1 Lines 39-50) that discloses a suction valve (Suction Valve 5); a pressure valve (Pressure Valve 9); a metering head having a suction side and a pressure side (Metering head 2 for diaphragm 11 to oscillate with suction line 4 and discharge line 8), wherein the metering head is closed off with the suction valve on the suction side and with the pressure valve on the pressure side (Clearly shown in Figure 3);  a membrane arranged for alternating generation of a partial vacuum and of an excess pressure in the metering head (Figure 3 shows a travel arrow for the diaphragm to 
Kerns is silent with respect to the suction valve is formed as a structural unit with the overflow valve, wherein a ball forms a shut-off body common to the suction valve and the overflow valve, wherein the ball is movable out of a valve seat for the ball both in a pressure direction and in a suction direction, and a pressure spring, wherein the ball is movable out of the valve seat in the suction direction only against a force of the pressure spring, as soon as interior pressure of the metering head exceeds a pressure limit value.
However, Akita teaches a fuel pump with a double valve structure to prevent over pressures that discloses a valve is formed as a structural unit with the overflow valve (Figure 4 where the equivalent suction valve is 62 and the overflow valve is ball 73 with spring 75), wherein a ball forms a shut-off body common to the suction valve and the overflow valve (Clearly shown in Figure 4), wherein the ball is movable out of a valve seat for the ball both in a pressure direction and in a suction direction (When the suction valve [62] is moved this encompass the ball 73 moving as well and when an overpressure is present the valve 62 is closed but ball 73 is allowed to open to release pressure) and a pressure spring, wherein the ball is movable out of the valve seat in the suction direction only against a force of the pressure spring, as soon as interior pressure of the metering head exceeds a pressure limit value (Kern Column 3 Lines 14-18 where the shown ball valve 38 with spring would inherently move when a pressure greater than the set spring force is achieved and the same applies to the spring 75 of Akita to alter the movement of ball 73).

Regarding claim 2, Kern’s teachings are described above in claim 1 where Kern further discloses that the overflow line is connected with a media container wherein a free end of the suction line opens into the media container (Figure 3 shows the media container 7 being fed from line 25 which is connected to 20/38 such that the media container 7 feeds the suction side from 6 to 5 to 4).
Regarding claim 3, Kern’s teachings are described above in claim 1 where Kern further discloses that the overflow line is identical to the suction line (Under the broadest reasonable interpretation, the overflow line size of 20 and 25 appears identical to the suction line of 6 and 4).
Regarding claim 10, Kern’s modified teachings are described above in claim 1 where Kern further discloses comprising a setting device, wherein the pressure limit value is adjustable by way of a spring constant of the pressure spring, using the setting device (Under the broadest reasonable interpretation, the spring for ball 38 of Kern is viewed as the setting device due to the ability to replace the spring therefore adjusting the spring constant as desired and the same applies to the spring 75 of Akita to alter the movement of ball 73).
Regarding claim 11
Regarding claim 12, Kern’s teachings are described above in claim 2 where Kern further discloses that the overflow line is connected with the media container (Suction Line from 20 to 25 connected to the media container 7).
Regarding claim 15, Kern teaches a metering pump (Figure 3) that discloses a suction valve (Suction valve 5); and an overflow valve (Overflow valve 38 within 20).
Kern is silent with respect to an overflow valve directly preceding or following the suction valve in a conveying direction; wherein the suction valve is formed as a structural unit with the overflow valve, wherein a ball forms a shut-off body common to the suction valve and the overflow valve, wherein the ball is movable out of a valve seat for the ball both in a pressure direction and in a suction direction.
However, Akita teaches a fuel pump with a double valve structure to prevent over pressures that discloses a valve is formed as a structural unit with the overflow valve (Figure 4 where the equivalent suction valve is 62 and the overflow valve is ball 73 with spring 75), wherein a ball forms a shut-off body common to the suction valve and the overflow valve (Clearly shown in Figure 4), wherein the ball is movable out of a valve seat for the ball both in a pressure direction and in a suction direction (When the suction valve [62] is moved this encompass the ball 73 moving as well and when an overpressure is present the valve 62 is closed but ball 73 is allowed to open to release pressure).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the separated overpressure vale and suction valve to a single unit to minimize the amount of fluid channels required when designing the pump system.
Regarding claim 16, Kern’s modified teachings are described above in claim 15 where the combination of Kern and Akita further discloses that the ball is movable out of the valve seat in the suction direction only counter to a force of a pressure spring, as soon as interior pressure .

Response to Arguments
Applicant's arguments filed 08/16/2021 have been fully considered but they are not persuasive:
The arguments regarding the proposed amendments incorporating claims 4 and 5 into claim 1 have been reviewed and found not to be persuasive. Applicant has pointed out that in the Akita reference the ball will move in both directions. When the overpressure is pushing the ball in the page bottom direction the ball will leave the valve seat. In the inverse, when the pressure reverses, there is a time when the ball is out of the valve seat before settling into the valve seat. This is moment is the instance that the Examiner is using to read on the claim language that has been imported into claim 1. Applicant is correct that when the valve has completed the motion back under normal pressure situations, the ball will be in the seat. Therefore, if there can be language to clarify this point it would most likely overcome the present rejection. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CONNOR J. TREMARCHE whose telephone number is (571)272-2175.  The examiner can normally be reached on Monday - Thursday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469)295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CONNOR J TREMARCHE/Primary Examiner, Art Unit 3746